DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      PAUL ERNEST VARCHETTI,
                             Appellant,

                                     v.

                       JULIE ANNE VARCHETTI,
                              Appellee.

                               No. 4D20-1635

                           [January 14, 2021]

  Appeal of a nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Janet Carney Croom, Judge; L.T.
Case No. 312019DR000482.

    A. Julia Graves of the Law Office of A. Julia Graves, P.A., Vero Beach,
for appellant.

  Craig Marc Rappel of Rappel Health Law Group, PL, Vero Beach, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.